EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM America's Car-Mart, Inc. 401(k) Plan Bentonville, AR We consent to the incorporation by reference in the Registration Statement No. 333-139270 on Form S-8 of America's Car-Mart, Inc. 401k Plan of our report dated June 26, 2012, relating to the financial statements and supplemental schedule of America's Car-Mart, Inc. 401(k) Plan, which appear in this Annual Report Form 11-K of America's Car-Mart, Inc. 401(k) Plan for the year ended December 31, 2011. \s\HOGANTAYLOR LLP Fayetteville, Arkansas June 26, 2012
